Citation Nr: 0819307	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder, claimed as depression, to 
include as secondary to service-connected tensional 
headaches, lumbosacral spine disability, and cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army Reserve, including from January 30, 1984 to June 23, 
1984 and from January 2, 2003 until October 30, 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The Board notes that the veteran originally claimed service 
connection for a neuropsychiatric condition secondary to his 
service-connected disabilities, in May 2006.  The veteran 
clarified, in his October 2006 notice of disagreement, that 
he was making a claim for major depression.  The RO 
subsequently readjudicated his claim as for service 
connection for adjustment reaction with mixed emotional 
features, claimed as major depression.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim.  

The Board notes that the August 2006 rating decision granted 
the veteran's claims for rating increases for his service-
connected tensional headaches, lumbosacral spine disability, 
and cervical spine disability.  No notice of disagreement was 
filed in conjunction to those grants; therefore, they are not 
currently before the Board for appellate review.


The issue of service connection for an acquired psychiatric 
disability, claimed as depression and to include as secondary 
to his service-connected disabilities, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service 
connection for an adjustment reaction with mixed emotional 
features, claimed as a nervous condition; in a March 2005 
letter, the RO notified the veteran of the determination and 
of his appellate rights, but he did not appeal and the 
decision became final.

2.  The evidence associated with the claims file since his 
denial relates to an unestablished fact necessary to 
substantiate the claim for depression.  


CONCLUSIONS OF LAW

1.  The RO's March 2005 decision denying service connection 
for an adjustment reaction with mixed emotional features, 
claimed as a nervous condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103 
(2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for an acquired psychiatric 
disorder, claimed as depression, and the claim is reopened.  
38 U.S.C.A. §§ 5103, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2007). 




							[Continued on next page]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for an acquired psychiatric disorder, claimed as 
depression, and to include as secondary to his service-
connected disabilities.  In view of the Board's decision to 
reopen the veteran's claim, a discussion of VA's duties to 
notify and assist in regards to that claim is unnecessary.

New and Material Evidence

The veteran previously claimed service connection for 
depression in November 2004.  A review of the record 
indicates that his claim was denied in a March 2005 rating 
decision.  He was notified of the decision and of his 
appellate rights.  The March 2005 decision was not appealed 
within one year of the mailing of the decision, and 
represents a final decision. 38 C.F.R. § 20.1103.  He is 
currently appealing an August 2006 rating decision denying 
his claim for depression, including as secondary to his 
service-connected tensional headaches, lumbosacral spine 
disability, and cervical spine disability.

The RO appears to have reopened the veteran's claim, in an 
August 2006 rating decision, and proceeded to deny the claim 
on its merits.   However, the question of whether new and 
material evidence has been received to reopen a claim must be 
addressed by the Board regardless of any RO action.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the March 2005 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with his claimed depression.  A November 2004 VA outpatient 
treatment record noted that he was diagnosed with an 
adjustment disorder.  A February 2005 VA examination found 
him to have an adjustment reaction with mixed emotional 
features.  No diagnosis of depression was of record at the 
time of the March 2005 rating decision.  

The March 2005 rating decision found the veteran's service 
medical records to be silent as to an adjustment reaction, 
with mixed emotional features.  The RO also found that 
evidence did not support the veteran's contention that his 
mental disorder was incurred in or aggravated by service.  

Subsequent to the March 2005 rating decision, new evidence of 
the veteran's depression has been provided.  A July 2006 VA 
examination diagnosed the veteran with an adjustment disorder 
with mixed features.  However, an August 2007 VA Interim 
Summary noted that the veteran clearly manifested major 
depression due to his service-connected physical 
disabilities.  The Board finds the newly associated evidence 
to have not been previously submitted and to relate to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that the claim for service 
connection for depression to be reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for and acquired 
psychiatric disorder, claimed as depression, to include as 
secondary to service-connected disabilities.  The appeal is 
granted to this extent only.  


REMAND

The veteran essentially contends that he developed depression 
as secondary to his service-connected cervical spine 
disability, lumbosacral spine disability, and tensional 
headaches.

The veteran indicated in a February 2005 VA outpatient 
treatment record that he was in the care of a psychiatrist at 
the Rodriguez Army Medical Clinic; however, records of his 
treatment there have not been associated with the claims 
file.  Furthermore, a July 2007 VA Psychiatry Form noted that 
the veteran reported past psychiatric treatment with VA 
physician Dr. J.  Although one of Dr. J.'s VA medical 
records, from August 2007, is associated with the claims 
file, the July 2007 VA Psychiatry Form indicates that there 
are more outstanding records that have not been associated 
with the claims file.  VA must assist a claimant in obtaining 
evidence necessary to substantiate a claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).

Furthermore, two VA examinations for mental disorders were 
provided to the veteran, and included reviews of his claims 
file.  A February 2005 VA examination for mental disorders 
found the veteran to have an adjustment reaction with mixed 
emotional features.  A July 2006 VA examination for mental 
disorders similarly found the veteran to have an adjustment 
disorder with mixed features, and further noted that his 
neuropsychiatric condition was not caused by or a result of 
his service-connected cervical spine disability, lumbosacral 
disability, or tensional headaches.  No findings of 
depression were made by the examiners.  

At this point the Board notes that adjustment disorder, as a 
personality disorder, is not a disease or injury for which 
service connection may be awarded.  38 C.F.R. §§ 4.9, 4.127 
(2007).  However, a July 2007 VA psychiatric clinical record 
includes a diagnosis of major depression.  And an August 2007 
VA Interim Summary noted that the veteran had major 
depression due to his service-connected physical 
disabilities.  The examiners did not comment on the prior 
examinations indicating that the veteran only suffered from a 
personality disorder.   

In view of the conflicting medical evidence of record, a VA 
examination is necessary to determine whether the veteran 
currently suffers from an acquired psychiatric disorder, 
claimed as major depression, that is attributable to his 
service-connected disabilities or otherwise related to 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes 
any additional records of VA treatment 
by his VA physician, Dr. J, and any 
psychiatric records from the Rodriguez 
Army Medical Clinic.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should be documented in the claims 
file, and the veteran should be 
informed in writing.

2.  After the requested medical records 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the nature, 
extent, onset, and etiology of any 
diagnosed psychiatric disorder found to 
be present, specifically including 
major depression.

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine whether the veteran 
suffers from a personality disorder or 
psychiatric disorder.  If the veteran 
is deemed to suffer from a diagnosed 
psychiatric disorder, the examiner 
should offer and opinion as to whether 
it is at least as likely as not (that 
is, at least a 50-50 degree of 
probability) that such diagnosed 
psychiatric disorder, specifically 
including depression, had its onset in 
or is related to service, to include as 
due, on a secondary basis, to his 
service-connected tensional headaches, 
cervical spine disability, and/or 
lumbosacral spine disability.

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the claimed 
mental disorder, as well as the earlier 
diagnoses of adjustment disorder.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


